Name: Council Regulation (EEC) No 3379/90 of 20 November 1990 setting for the 1990/91 marketing year the percentages mentioned in the second subparagraph of article 3 (1a) of Regulation (EEC) No 426/86 in connection with the premium granted for products processed from tomatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 90 Official Journal of the European Communities No L 327/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3379/90 of 20 November 1990 setting for the 1990/91 marketing year the percentages mentioned in the second subparagraph of Article 3 (la) of Regulation (EEC) No 426/86 in connection with the premium granted for products processed from tomatoes Whereas a specific percentage should be set for Portugal, since the role of producers' groups in this Member State during the first stage is still limited, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission, Whereas in order to encourage the conclusion of contracts between groups of tomato producers and associ ­ ations of processors and processors, Regulation (EEC) No 426/86 made provision for the granting on certain terms of an additional processing premium ; Whereas in order to permit payment of the said premium in respect of the 1990/91 marketing year the 'significant specific percentage' for the total quantity of processed tomatoes covered by contracts concluded with tomato producers' groups must be set ; HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year, the percentages mentioned in the second subparagraph of Article 3 (la) of Regulation (EEC) No 426/86 shall be :  for the Community as constituted at 31 December 1985 and for Spain : 75 %,  for Portugal : 50 % . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1990 . For the Council The President C. VIZZINI 0) OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 1 .